69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Randy Glen PENSE, a/k/a Randy Glen Pense, Plaintiff-Appellant,v.Edward MORRIS;  Patrick Gurney;  William Rogers;  LarryHuffman;  Roberta Nixon;  Ronald Cassel;  Belinda Caraballo;Ceasar Lewis;  David Smith;  David Guillory;  RowlandVillars;  R.A. Thomas;  Captain Wise;  Garland Stokes;Barbara Wheeler;  Michael A. Shupe;  D. Ingram, Sergeant,Defendants-Appellees,andDerald KERBY;  Eloy Mondragon;  Donald Hoover;  John Thomas;Steve Rodarte, Defendants.
No. 95-7273.
United States Court of Appeals, Fourth Circuit.
Oct. 30, 1995.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-94-636-R)
Randy Glen Pense, Appellant Pro Se.  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motions for sanctions and discovery.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Pense v. Morris, No. CA-94-636-R (W.D.Va. Aug. 8 and Aug 16, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED